Sherwood C. J.
Suit, to enforce mechanics’ lien, resulting in judgment for $51.30. The transcript does not favor us with the second amended petition, nor the answer thereto. Nor is their lack supplied by what is endorsed “ additional transcript,” brought to this court, without certiorari or agreement of parties. This novel document purports to contain a copy of the missing petition, “ as near as the affiant is able to recollect the full contents of said second amended petition.” This paper is called “ substituted second amended petition,” and filed with the clerk in vacation, without notice to or assent from the adverse party. It is not necessary to say that it is not the proper method of supplying the record, nor of perfecting transcripts found to be imperfect on their arrival in this court. Besides that, it does not appear that the bill of exceptions, so-called, .was ever filed during the term at which the appeal was taken, nor by consent in vacation. But treating the instrument in question as a bill of exceptions, will avail the defendant nothing, since neither the motion for new trial nor in arrest are incorporated *528therein. We discover no error in the record, and, satisfied that there is no merit in this appeal, accordingly affirm the judgment, with ten per cent, damages.
All concur.
Arrirmed.